Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 1 of 17 Page ID #:24



     1 Edwin Aiwazian(SBN 232943)
       LAWYERSforJUSTICE,PC
     2 410 West Arden Avenue,Suite 203
       Glendale, California 91203                                        ELECTRONICALLY FILED
                                                                          Superior Court of California,
     3 Tel:(818)265-1020 / Fax:(818)265-1021                                   County of Orange

     4 Heather Davis(SBN 239372)                                          02/11/2019 a.105:28:18 PM
       PROTECTION LAW GROUP LLP                                            Clerk of the Superior Court
     5 136 Main Street, Suite A                                           By Sarah Loose„Deputy Clerk
       El Segundo,California,90245
       Telephone:(424)290-3095
     6 Facsimile:(866) 264-7880

     7 Attorneysfor Plaintiff

     8

     9

    10

    11
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
    12
                                    FOR THE COUNTY OF ORANGE
    13
      ESMERALDA FIGUEROA,individually,and                   Case No.: 30-2 019-01050773-C1.1-0E-laC
   14 on behalf of other members of the general
      public similarly situated;                            CLASS ACTION COMPLAINT FOR
   15                                                       DAMAGES
                     Plaintiff,
   16                                                      (1) Violation of California Business &
               vs.                                             Professions Code §§ 17200,et seq.
   17
      LOGISTICARE SOLUTIONS,LLC,an                          DEMAND FOR JURY TRIAL
   18 unknown business entity; and DOES 1 through
      100,inclusive,                                        Assigned: Judge 4tiailliam Claster
   19                                                       Dept:     CX104
                   Defendants.
   20
   21

   22

   23
   24
   25

   26

   27
   28



                            CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 2 of 17 Page ID #:25



    1          COMES NOW,Plaintiff ESMERALDA FIGUEROA ("Plaintiff'),individually,and on
    2 behalf of other members of the general public similarly situated, and alleges as follows:

    3                                   JURISDICTION AND VENUE
    4          1.      This class action is brought pursuant to the California Code of Civil Procedure
    5 section 382. The monetary damages and restitution sought by Plaintiff exceeds the minimal

    6 jurisdiction limits of the Superior Court and will be established according to proof at trial. The

    7 "amount in controversy" for the named Plaintiff, including but not limited to claims for

    8 compensatory damages,restitution, penalties, wages,premium pay,and pro rata share of

    9 attorneys' fees,is less than seventy-five thousand dollars ($75,000).

   10          2.      This Court has jurisdiction over this action pursuant to the California

   11   Constitution, Article VI,Section 10,which grants the superior court "original jurisdiction in all
   12 other causes" except those given by statute to other courts. The statutes under which this

   13   action is brought do not specify any other basis for jurisdiction.
   14          3.      This Court has jurisdiction over Defendant because,upon information and

   15   belief, Defendant is a citizen of California, has sufficient minimum contacts in California,or
   16 otherwise intentionally avails itself of the California market so as to render the exercise of
   17 jurisdiction over it by the California courts consistent with traditional notions of fair play and

   18 substantial justice.

   19          4.      Venue is proper in this Court because,upon information and belief, Defendant

   20 maintains offices,has agents,and/or transacts business in the State of California, County of
   21   Orange. The majority of acts and omissions alleged herein relating to Plaintiff and the other
   22 class members took place in the State of California,including the County of Orange.
   23                                                PARTIES

   24          5.      Plaintiff ESMERALDA FIGUEROA is an individual residing in the State of
   25 California, County of Orange.
   26          6.      Defendant LOGISTICARE SOLUTIONS,LLC,at all times herein mentioned,
   27 was and is, upon information and belief, a California corporation,and at all times herein

   28 /1/

                                                            2
                              CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
           Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 3 of 17 Page ID #:26



                 1   mentioned,an employer whose employees are engaged throughout the State of California,
                 2 including the County of Orange.
                 3          7.     At all relevant times, Defendant LOGISTICARE SOLUTIONS,LLC and was
                 4 the "employer" of Plaintiff within the meaning of all applicable California state laws and

                 5 statutes.

                 6          8.     At all times herein relevant,Defendants LOGISTICARE SOLUTIONS,LLC
                 7 and DOES 1 through 100,and each of them,were the agents,partners,joint venturers,joint

                 8 employers,representatives, servants, employees,successors-in-interest, co-conspirators and

                 9 assigns,each of the other, and at all times relevant hereto were acting within the course and

                10 scope of their authority as such agents, partners,joint venturers,joint employers,

U
                11 representatives, servants,employees,successors,co-conspirators and assigns, and all acts or
Pa   s'
                12 omissions alleged herein were duly committed with the ratification, knowledge,permission,
u
r:44 '1 '       13 encouragement,authorization and consent of each defendant designated herein.

          ct    14         9.      The true names and capacities, whether corporate,associate,individual or
          (-)
r.t) -P   6'
::4             15 otherwise, of defendants DOES 1 through 100,inclusive, are unknown to Plaintiff who sues
4.1 4c,
>4
3               16 said defendants by such fictitious names. Plaintiff is informed and believes,and based on that
     z;
                17 information and belief alleges,that each of the defendants designated as a DOE is legally
                18 responsible for the events and happenings referred to in this Complaint,and unlawfully caused

                19 the injuries and damages to Plaintiff and the other class members as alleged in this Complaint.
                20 Plaintiff will seek leave of court to amend this Complaint to show the true names and

                21 capacities when the same have been ascertained.
                22          10.    Defendants LOGISTICARE SOLUTIONS,LLC and DOES 1 through 100 will
                23 hereinafter collectively be referred to as "Defendants."
                24          11.    Plaintiff further alleges that Defendants directly or indirectly controlled or
                25 affected the working conditions, wages,working hours,and conditions of employment of

                26 Plaintiff and the other class members so as to make each of said defendants employers and
                27 employers liable under the statutory provisions set forth herein.
                28 ///


                                                                       3
                                         CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 4 of 17 Page ID #:27



    1                                  CLASS ACTION ALLEGATIONS
    2          12.      Plaintiff brings this action on her own behalf and on behalf of all other members
    3   of the general public similarly situated, and,thus,seeks class certification under Code of Civil
    4 Procedure section 382.

    5          13.      The proposed class is defined as follows:
    6                   All current and former hourly-paid or non-exempt individuals employed by any
    7                   of the Defendants within the State of California at any time during the period
    8                   from four years preceding the filing of this Complaint to final judgment.
    9          14.      Plaintiff reserves the right to establish subclasses as appropriate.
   10          15.      The class is ascertainable and there is a well-defined community of interest in
   11 the litigation:

   12                   a.     Numerosity: The class members are so numerous that joinder of all class
   13                          members is impracticable. The membership of the entire class is
   14                          unknown to Plaintiff at this time; however,the class is estimated to be
   15                          greater than fifty (50)individuals and the identity of such membership is
   16                          readily ascertainable by inspection of Defendants' employment records.
   17                   b.     Typicality: Plaintiffs claims are typical of all other class members' as
   18                          demonstrated herein. Plaintiff will fairly and adequately protect the
   19                          interests of the other class members with whom she has a well-defined
   20                          community of interest.
   21                   c.     Adequacy: Plaintiff will fairly and adequately protect the interests of
   22                          each class member,with whom she has a well-defined community of
   23                          interest and typicality of claims, as demonstrated herein. Plaintiff has no
   24                          interest that is antagonistic to the other class members. Plaintiff s
   25                          attorneys,the proposed class counsel, are versed in the rules governing
   26                          class action discovery,certification, and settlement. Plaintiff has
   27                          incurred, and during the pendency of this action will continue to incur,
   28                          costs and attorneys' fees,that have been,are, and will be necessarily


                                                           4
                              CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 5 of 17 Page ID #:28



     1                        expended for the prosecution of this action for the substantial benefit of
    2                        each class member.
    3                 d.      Superiority: A class action is superior to other available methods for the
    4                        fair and efficient adjudication of this litigation because individual joinder
    5                        of all class members is impractical.
    6                 e.     Public Policy Considerations: Certification of this lawsuit as a class
    7                        action will advance public policy objectives. Employers of this great
    8                        state violate employment and labor laws every day. Current employees
    9                        are often afraid to assert their rights out of fear of direct or indirect
   10                        retaliation. However,class actions provide the class members who are

   11                        not named in the complaint anonymity that allows for the vindication of
   12                        their rights.
   13          16.    There are common questions of law and fact as to the class members that
   14 predominate over questions affecting only individual members. The following common

   15 questions of law or fact, among others, exist as to the members of the class:

   16                 a.     Whether Defendants' failure to pay wages,without abatement or
   17                        reduction,in accordance with the California Labor Code,was willful;
   18                 b.     Whether Defendants' had a corporate policy and practice of failing to
   19                        pay their hourly-paid or non-exempt employees within the State of
   20                        California for all hours worked and missed (short,late,interrupted,

   21                        and/or missed altogether) meal periods and rest breaks in violation of
   22                        California law;
   23                 c.     Whether Defendants required Plaintiff and the other class members to
   24                        work over eight (8) hours per day and/or over forty (40) hours per week
   25                        and failed to pay the legally required overtime compensation to Plaintiff
   26                        and the other class members;
   27                 d.     Whether Defendants deprived Plaintiff and the other class members of
   28                        meal and/or rest periods or required Plaintiff and the other class


                                                          5
                             CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 6 of 17 Page ID #:29



     1                       members to work during meal and/or rest periods without compensation;
    2                e.      Whether Defendants failed to pay minimum wages to Plaintiff and the
    3                       other class members for all hours worked;
    4                f.      Whether Defendants failed to pay all wages due to Plaintiff and the other
    5                       class members within the required time upon their discharge or
    6                       resignation;
    7                g.     Whether Defendants failed to timely pay all wages due to Plaintiff and
    8                       the other class members during their employment;
    9                h.     Whether Defendants complied with wage reporting as required by the
   10                       California Labor Code,including,inter cilia, section 226;
   11                i.     Whether Defendants kept complete and accurate payroll records as
   12                       required by the California Labor Code,including,inter alia,section
   13                       1174(d);
   14                j.     Whether Defendants failed to reimburse Plaintiff and the other class
   15                       members for necessary business-related expenses and costs;
   16                k.     Whether Defendants' conduct was willful or reckless;
   17                1.     Whether Defendants engaged in unfair business practices in violation of
   18                       California Business & Professions Code section 17200,et seq.;
   19                m.     The appropriate amount of damages,restitution, and/or monetary
   20                       penalties resulting from Defendants' violation of California law; and
   21                n.     Whether Plaintiff and the other class members are entitled to
   22                       compensatory damages pursuant to the California Labor Code.
   23                                   GENERAL ALLEGATIONS

   24         17.    At all relevant times set forth herein, Defendants employed Plaintiff and other
   25 persons as hourly-paid or non-exempt employees within the State of California,including the
   26 County of Orange.

   27
   28


                                                         6
                            CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 7 of 17 Page ID #:30



               18.    Defendants,jointly and severally, employed Plaintiff as an hourly-paid, non-
    2 exempt employee from approximately March 2015 to approximately November 2015,in the

    3   State of California, County of Orange.
    4          19.    Defendants hired Plaintiff and the other class members and classified them as
     5 hourly-paid or non-exempt employees,and failed to compensate them for all hours worked and

    6 missed meal periods and/or rest breaks.

    7          20.    Defendants had the authority to hire and terminate Plaintiff and the other class
    8   members,to set work rules and conditions governing Plaintiffs and the other class members'
    9 employment,and to supervise their daily employment activities.

   10         21.     Defendants exercised sufficient authority over the terms and conditions of
   11 Plaintiff's and the other class members'employment for them to be joint employers of Plaintiff
   12 and the other class members.

   13         22.     Defendants directly hired and paid wages and benefits to Plaintiff and the other
   14 class members.

   15         23.     Defendants continue to employ hourly-paid or non-exempt employees within the
   16 State of California.

   17         24.     Plaintiff and the other class members worked over eight(8) hours in a day,
   18 and/or forty (40) hours in a week during their employment with Defendants.

   19         25.     Plaintiff is informed and believes, and based thereon alleges,that Defendants
   20 engaged in a pattern and practice of wage abuse against their hourly-paid or non-exempt

   21 employees within the State of California. This pattern and practice involved,inter alia, failing

   22 to pay them for all regular and/or overtime wages earned and for missed meal periods and rest
   23 breaks in violation of California law.

   24         26.     Plaintiff is informed and believes, and based thereon alleges,that Defendants
   25 knew or should have known that Plaintiff and the other class members were entitled to receive
   26 certain wages for overtime compensation and that they were not receiving accurate overtime

   27 compensation for all overtime hours worked.
   28 /1/


                                                          7
                             CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 8 of 17 Page ID #:31



    1          27.     Plaintiff is informed and believes, and based thereon alleges,that Defendants
    2 failed to provide Plaintiff and the other class members all required rest and meal periods during

    3 the relevant time period as required under the Industrial Welfare Commission Wage Orders

    4 and thus they are entitled to any and all applicable penalties.

    5          28.     Plaintiff is informed and believes,and based thereon alleges,that Defendants
    6 knew or should have known that Plaintiff and the other class members were entitled to receive

    7 all meal periods or payment of one additional hour of pay at Plaintiffs and the other class

    8   member's regular rate of pay when a meal period was missed,and they did not receive all meal
    9 periods or payment of one additional hour of pay at Plaintiffs and the other class member's

   10 regular rate of pay when a meal period was missed.

   11          29.    Plaintiff is informed and believes, and based thereon alleges,that Defendants
   12 knew or should have known that Plaintiff and the other class members were entitled to receive

   13   all rest periods or payment of one additional hour of pay at Plaintiffs and the other class
   14   member's regular rate of pay when a rest period was missed,and they did not receive all rest
   15 periods or payment of one additional hour of pay at Plaintiffs and the other class members'
   16 regular rate of pay when a rest period was missed.

   17          30.    Plaintiff is informed and believes, and based thereon alleges,that Defendants
   18 knew or should have known that Plaintiff and the other class members were entitled to receive

   19 at least minimum wages for compensation and that they were not receiving at least minimum

   20 wages for all hours worked.

   21          31.    Plaintiff is informed and believes, and based thereon alleges,that Defendants
   22 knew or should have known that Plaintiff and the other class members were entitled to receive
   23   all wages owed to them upon discharge or resignation,including overtime and minimum wages
   24 and meal and rest period premiums,and they did not,in fact, receive all such wages owed to
   25 them at the time of their discharge or resignation.

   26          32.    Plaintiff is informed and believes,and based thereon alleges,that Defendants
   27 knew or should have known that Plaintiff and the other class members were entitled to receive
   28 all wages owed to them during their employment. Plaintiff and the other class members did


                                                          8
                             CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 9 of 17 Page ID #:32



    1   not receive payment of all wages,including overtime and minimum wages and meal and rest
    2 period premiums,within any time permissible under California Labor Code section 204.

    3          33.     Plaintiff is informed and believes,and based thereon alleges,that Defendants
    4 knew or should have known that Plaintiff and the other class members were entitled to receive

    5 complete and accurate wage statements in accordance with California law,but,in fact,they did

    6 not receive complete and accurate wage statements from Defendants. The deficiencies

    7 included,inter alia, the failure to include the total number of hours worked by Plaintiff and the

    8 other class members.

    9          34.    Plaintiff is informed and believes, and based thereon alleges,that Defendants
   10 knew or should have known that Defendants had to keep complete and accurate payroll records

   11   for Plaintiff and the other class members in accordance with California law,but,in fact, did
   12 not keep complete and accurate payroll records.

   13          35.    Plaintiff is informed and believes,and based thereon alleges,that Defendants
   14 knew or should have known that Plaintiff and the other class members were entitled to

   15 reimbursement for necessary business-related expenses.

   16          36.    Plaintiff is informed and believes,and based thereon alleges,that Defendants
   17 knew or should have known that they had a duty to compensate Plaintiff and the other class

   18 members pursuant to California law,and that Defendants had the financial ability to pay such

   19 compensation,but willfully, knowingly,and intentionally failed to do so,and falsely

   20 represented to Plaintiff and the other class members that they were properly denied wages,all

   21 in order to increase Defendants'profits.

   22          37.    During the relevant time period, Defendants failed to pay overtime wages to
   23   Plaintiff and the other class members for all overtime hours worked. Plaintiff and the other
   24 class members were required to work more than eight(8) hours per day and/or forty (40) hours

   25 per week without overtime compensation for all overtime hours worked.

   26          38.    During the relevant time period, Defendants failed to provide all requisite
   27 uninterrupted meal and rest periods to Plaintiff and the other class members.
   28 /1/


                                                          9
                             CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 10 of 17 Page ID #:33



     1          39.     During the relevant time period, Defendants failed to pay Plaintiff and the other
     2 class members at least minimum wages for all hours worked.

     3          40.     During the relevant time period,Defendants failed to pay Plaintiff and the other
     4 class members all wages owed to them upon discharge or resignation.

     5          41.     During the relevant time period, Defendants failed to pay Plaintiff and the other
     6 class members all wages within any time permissible under California law,including,inter

     7 alia, California Labor Code section 204.

     8          42.     During the relevant time period,Defendants failed to provide complete or
     9 accurate wage statements to Plaintiff and the other class members.

    10          43.    During the relevant time period, Defendants failed to keep complete or accurate
    11   payroll records for Plaintiff and the other class members.
    12          44.    During the relevant time period,Defendants failed to reimburse Plaintiff and the
    13   other class members for all necessary business-related expenses and costs.
    14          45.    During the relevant time period, Defendants failed to properly compensate
    15   Plaintiff and the other class members pursuant to California law in order to increase
    16 Defendants' profits.

    17          46.     California Labor Code section 218 states that nothing in Article 1 of the Labor
    18   Code shall limit the right of any wage claimant to "sue directly .. . for any wages or penalty
    19 due to him [or her] under this article."
    20                                    FIRST CAUSE OF ACTION
    21            (Violation of California Business & Professions Code§§ 17200,et seq.)
    22           (Against LOGISTICARE SOLUTIONS,LLC and DOES 1 through 100)
    23          47.    Plaintiff incorporates by reference the allegations contained in paragraphs 1
    24 through 46,and each and every part thereof with the same force and effect as though fully set
    25 forth herein.
    26          48.    Defendants' conduct, as alleged in this Complaint,has been,and continues to
    27 be,unfair, unlawful and harmful to Plaintiff and the other class members,and Defendants'
    28 competitors. Accordingly,Plaintiff and the other class members seek to enforce important


                                                          10
                              CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIM,
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 11 of 17 Page ID #:34



     1   rights affecting the public interest within the meaning of Code of Civil Procedure section
     2 1021.5.

     3          49.    Defendants' activities as alleged herein are violations of California law,and
     4 constitute unlawful business acts and practices in violation of California Business &

     5 Professions Code section 17200,et seq.

     6          50.    A violation of California Business & Professions Code section 17200,et seq.
     7 may be predicated on the violation of any state or federal law. In this instant case, Defendants'

     8 policies and practices of requiring employees,including Plaintiff and the other class members,
     9 to work overtime without paying them proper compensation violate California Labor Code

    10 sections 510 and 1198. Additionally, Defendants' policies and practices of requiring

    11 employees,including Plaintiff and the other class members,to work through their meal and
    12 rest periods without paying them proper compensation violate California Labor Code sections

    13 226.7 and 512(a). Defendants'policies and practices of failing to pay minimum wages violate

    14 California Labor Code sections 1194,1197,and 1197.1. Moreover,Defendants' policies and

    15 practices of failing to timely pay wages to Plaintiff and the other class members violate

    16   California Labor Code sections 201,202,and 204. Defendants also violated California Labor
    17 Code sections 226(a), 1174(d),2800,and 2802.

    18                                       Failure to Pay Overtime

    19          51.    Defendants' failure to pay overtime in violation of the Wage Orders and
    20 California Labor Code sections 510 and 1198,as alleged above,constitutes unlawful and/or

    21 unfair activity prohibited by California Business & Professions Code section 17200,et seq.
    22                                  Failing to Provide Meal Periods
    23          52.    Defendants' failure to provide legally required meal periods in violation of the
    24   Wage Orders and California Labor Code sections 226.7 and 512(a), as alleged above,
    25 constitutes unlawful and/or unfair activity prohibited by California Business & Professions
    26 Code section 17200,et seq.
    27 ///
    28 ///


                                                          II
                              CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 12 of 17 Page ID #:35



     1                                   Failure to Provide Rest Periods
     2          53.    Defendants' failure to provide legally required rest periods in violation of the
     3   Wage Orders and California Labor Code section 226.7, as alleged above,constitutes unlawful
     4 and/or unfair activity prohibited by California Business & Professions Code section 17200,et

     5 seq.

     6                                  Failure to Pay Minimum Wages
     7          54.    Defendants' failure to pay minimum wages in violation of the Wage Orders and
     8   California Labor Code sections 1194,1197 and 1197.1,as alleged above,constitutes unlawful
     9 and/or unfair activity prohibited by California Business & Professions Code section 17200,et

    10 seq.

    11                        Failure to Timely Pay Wages Upon Termination
    12          55.    Defendants' failure to timely pay wages upon termination in violation of
    13   California Labor Code sections 201 and 202,as alleged above,constitutes unlawful and/or
    14 unfair activity prohibited by California Business & Professions Code section 17200,et seq.

    15                       Failure to Timely Pay Wages During Employment

    16          56.    Defendants'failure to timely pay wages during employment in violation of
    17 California Labor Code section 204,as alleged above,constitutes unlawful and/or unfair
    18 activity prohibited by California Business & Professions Code section 17200,et seq.

    19                         Failure to Provide Compliant Wage Statements
    20          57.    Defendants' failure to provide compliant wage statements in violation of
    21   California Labor Code section 226(a), as alleged above,constitutes unlawful and/or unfair
    22 activity prohibited by California Business & Professions Code section 17200,et seq.
    23                     Failure to Keep Complete or Accurate Payroll Records
    24          58.    Defendants' failure to keep complete or accurate payroll records in violation of
    25   California Labor Code section 1174(d), as alleged above,constitutes unlawful and/or unfair
    26 activity prohibited by California Business & Professions Code section 17200,et seq.

    27 ///-
    28 ///


                                                          12
                              CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 13 of 17 Page ID #:36



     1                       Failure to Reimburse Necessary Business Expenses
     2          59.    Defendants' failure to reimburse all necessary business-related expenses and
     3   costs in violation of California Labor Code sections 2800 and 2802,as alleged above,
     4 constitutes unlawful and/or unfair activity prohibited by California Business & Professions

     5 Code section 17200,et seq.

     6          60.    As a result of the herein described violations of California law,Defendants
     7 unlawfully gained an unfair advantage over other businesses.

     8          61.    Plaintiff and the other class members have been personally injured and continue
     9 to be injured by Defendants' unlawful business acts and practices as alleged herein,including,

    10 but not necessarily limited to,the loss of money and/or property.

    11          62.    Pursuant to California Business & Professions Code section 17200,et seq.,
    12 Plaintiff and the other class members are entitled to restitution of the wages and other monies

    13   wrongfully withheld and retained by Defendants pursuant to California Labor Code sections
    14 510 and 1198.

    15          63.    Pursuant to California Business & Professions Code section 17200,et seq.,
    16 Plaintiff and the other class members are entitled to restitution of the wages withheld and

    17 retained by Defendants during a period that commences from four years preceding the filing of

    18 this Complaint; an award of attorneys' fees pursuant to California Code of Civil Procedure
    19 section 1021.5 and other applicable laws; and an award of costs.

    20                                   DEMAND FOR JURY TRIAL
    21          Plaintiff, individually,and on behalf of other members of the general public similarly
    22 situated, requests a trial by jury.

    23                                       PRAYER FOR RELIEF
    24          WHEREFORE,Plaintiff, individually and on behalf of all other members of the general
    25 public similarly situated,prays for relief and judgment against Defendants,jointly and
    26 severally, as follows:

    27                                          Class Certification
    28          1.     That this action be certified as a class action;

                                                           13
                              CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 14 of 17 Page ID #:37



     1          2.        That Plaintiff be appointed as the representative of the Class;
     2          3.        That counsel for Plaintiff be appointed as Class Counsel; and
     3          4.     That Defendants provide to Class Counsel immediately the names and most
     4 currentilast known contact information (address,e-mail and telephone numbers) of all class

     5   members.
     6                                     As to the First Cause of Action
     7          5.     That the Court declare, adjudge and decree that Defendants violated California
     8 Business and Professions Code sections 17200,et seq.by failing to provide Plaintiff and the

     9 other class members all overtime compensation due to them,failing to provide all meal and

    10 rest periods to Plaintiff and the other class members,failing to pay at least minimum wages to

    11   Plaintiff and the other class members,failing to pay Plaintiff's and the other class members'
    11 wages timely as required by California Labor Code section 201,202 and 204 and by violating

    13   California Labor Code sections 226(a), 1174(d),2800,and 2802.
    14          6.     For restitution of unpaid wages to Plaintiff and all the other class members and
    15   all pre-judgment interest from the day such amounts were due and payable;
    16          7.     For the appointment of a receiver to receive, manage and distribute any and all
    17   funds disgorged from Defendants and determined to have been wrongfully acquired by
    18   Defendants as a result of violation of California Business and Professions Code sections
    19   17200,et seq.;
    20          8.     For reasonable attorneys' fees and costs of suit incurred herein pursuant to
    /1   California Code of Civil Procedure section 1021.5;

                9.     For injunctive relief to ensure compliance with this section,pursuant to
         California Business and Professions Code sections 17200,et seq.; and
    24
                10.    For such other and further relief as the court may deem just and proper.
    25 Dated: February 11,2019                                   LAWYERSfor JUSTICE,PC
    26
    27
                                                          By:
    28                                                           Edwin Aiwazian
                                                                 Attorneysfor Plaintiff

                                                            14
                                CLASS ACTION COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
       Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 15 of 17 Page ID #:38
                                                                                      CM -010
  ATTORNEY OR PARTY WITHOUT ATTORNEY fName, State Bar number, and address):
— Edwin Aiwazian (SBN 232943)                                                                                                    FOR COURT USE ONLY

  LAWYERS for JUSTICE,PC
 410 Arden Avenue,Suite 203
  Glendale. California 91203                                                                                       ELECTRONICALLY FILED
                     (818) 265-1020
           TELEPHONE NO,:                      FAX NO.: (818) 265-1021
                                                                                                                    Superior Court of California..
 ATTORNEY FOR (Name): vlaintiff Esmeralda Figueroa                                                                       C o Linty' of 0 range
SUPERIOR COURT OF CALIFORNIA,COUNTY OF
                                         Orange                                                                     0211/2019                  at 05:28:1S PM
     STREET ADDRESS:
                      751 W. Santa Ana Blvd.                                                                         Clerk: of the Superior Court
        MAILING ADDRESS.
                                                                                                                    By Sarah Loose..0epUty C e
       CITY AND ZIP CODE:    Santa Ana,92701
            BRANCH NAME:     Civil Complex Center
  CASE NAME:
   Figueroa vs. Logisticare Solutions, LLC
       CIVIL CASE COVER SHEET                            Complex Case Designation
                                                                                             CASE NUMBER:
  V      Unlimited     U      Limited                                                        7:0 -2 01q -010c.077 7:-C11 - CIE-0{
        (Amount              (Amount                       Counter             Joinder
                                                                                              JUDGE    ii,Jgc2
         demanded             demanded is           Filed with first appearance by defendant                    jam Claf-ter
         exceeds $25,000)     $25,000 or less)          (Cal. Rules of Court, rule 3.402)      DEPT   CX104
                                 Items 1-6 below must be completed (see instructions on page 2).
      Check one box below for the case type that best describes this case:
      Auto Tort                                           Contract                                      Provisionally Complex Civil Litigation
             Auto (22)                                          Breach of contract/warranty (06)        (Cal. Rules of Court, rules 3.400-3.403)
             Uninsured motorist (46)                              Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                    Other collections (09)                       Construction defect (10)
      Damage/Wrongful Death) Tort                                 Insurance coverage (18)                      Mass tort (40)
             Asbestos (04)                                                                                     Securities litigation (28)
                                                                  Other contract (37)
             Product liability (24)                       Real Property                                        Environmental/Toxic tort (30)
             Medical malpractice (45)                             Eminent domain/Inverse                       Insurance coverage claims arising from the
             Other PI/PD/WD (23)                                  condemnation (14)                            above listed provisionally complex case
                                                                  Wrongful eviction (33)                       types (41)
      Non-PI/PD/WD (Other) Tort
             Business tort/unfair business practice (07)       Other real property (26)                 Enforcement of Judgment
             Civil rights (08)                           Unlawful Detainer                                     Enforcement of judgment (20)
             Defamation (13)                                   Commercial (31)                          Miscellaneous Civil Complaint
             Fraud (16)                                   ri      Residential (32)                             RICO (27)
           Intellectual property (19)                             Drugs (38)                                   Other complaint (not specified above)(42)
           Professional negligence (25)                   Judicial Review                               Miscellaneous Civil Petition
           Other non-PI/PD/WD tort (35)                       1 Asset forfeiture (05)                          Partnership and corporate governance (21)
      Employment                                                 Petition re: arbitration award (11)
                                                                                                               Other petition (not specified above)(43)
           Wrongful termination (36)                              Writ of mandate (02)
             Other employment (15)                                Other judicial review (39)
2. This case     V is           is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
      a.         Large number of separately represented parties                d.       Large number of witnesses
      b.         Extensive motion practice raising difficult or novel          e.       Coordination with related actions pending in one or more courts
                 issues that will be time-consuming to resolve                          in other counties, states, or countries, or in a federal court
      c.         Substantial amount of documentary evidence                    f.       Substantial postjudgment judicial supervision
3.    Remedies sought (check all that apply): a.       monetary b.          nonmonetary; declaratory or injunctive relief                           c. V punitive
4.    Number of causes of action (specify): One
5.    This case      V is         is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case.(You may use form CM -015.)
Date: February 11,2019
Edwin Aiwazian
                                   (TYPE OR PRINT NAME)                                                (SIGNATURE OF PARTY OR ATT•        EY FOR PARTY)
                                                                         NOTICE
  •   Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code,or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   File this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                 Page 1 of 2
Form Adopted for Mandatory Use                                                                                     Cal. Rules of Court, rules 2.30, 3.220, 3.400-3.403, 3 740:
  Judicial Council of California                           CIVIL CASE COVER SHEET                                          Cal Standards of Judicial Administration, std. 3.10
  CM -010 (Rev July 1, 2007)                                                                                                                             www.courtinfo.ca.gov
      Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 16 of 17 Page ID #:39
                                                                                                                                     CM -010
                                  INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper,the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following:(1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex,the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex,or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                          CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
    Auto (22)—Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
          DamageMrongful Death                          Breach of Rental/Lease                          AntitrusUTrade Regulation (03)
     Uninsured Motorist(46)(if the                           Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort(40)
          motorist claim subject to                     Contract/Warranty Breach—Seller                 Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort(30)
          instead of Auto)                              Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PDMD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                         Other Breach of Contract/Warranty                    case type listed above)(41)
Tort                                                Collections (e.g., money owed,open               Enforcement of Judgment
     Asbestos (04)                                      book accounts)(09)                               Enforcement of Judgment(20)
          Asbestos Property Damage                      Collection Case—Seller Plaintiff                     Abstract of Judgment (Out of
                                                        Other Promissory Note/Collections                         County)
          Asbestos Personal Injury/
                                                             Case                                            Confession of Judgment(non-
               Wrongful Death
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                         domestic relations)
                                                        complex)(18)                                         Sister State Judgment
          toxidenvironmental)(24)
     Medical Malpractice (45)                           Auto Subrogation                                     Administrative Agency Award
          Medical Malpractice—                          Other Coverage                                          (not unpaid taxes)
                                                    Other Contract(37)                                       Petition/Certification of Entry of
                Physicians & Surgeons
                                                        Contractual Fraud                                       Judgment on Unpaid Taxes
          Other Professional Health Care
                Malpractice                             Other Contract Dispute                               Other Enforcement of Judgment
                                                                                                                  Case
     Other PI/PDMD (23)                         Real Property
                                                    Eminent Domain/Inverse                           Miscellaneous Civil Complaint
          Premises Liability (e.g., slip
                                                        Condemnation (14)                                RICO (27)
               and fall)
                                                    Wrongful Eviction (33)                               Other Complaint (not specified
          Intentional Bodily Injury/PD/WD                                                                    above)(42)
               (e.g., assault,vandalism)            Other Real Property (e.g., quiet title)(26)              Declaratory Relief Only
          Intentional Infliction of                     Writ of Possession of Real Property                  Injunctive Relief Only (non-
                Emotional Distress                      Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                       Quiet Title                                          Mechanics Lien
                Emotional Distress                      Other Real Property (not eminent                     Other Commercial Complaint
          Other PI/PD/WD                                domain,landlord/tenant, or                                Case (non-tort/non-complex)
Non-PIIPD/WD (Other) Tort                               foreclosure)                                         Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer                                                (non-tort/non-complex)
         Practice (07)                              Commercial(31)                                   Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                     Partnership and Corporate
         false arrest)(not civil                    Drugs (38)(if the case involves illegal                  Governance (21)
          harassment)(08)                               drugs, check this item; otherwise,               Other Petition (not specified
     Defamation (e.g., slander,libel)                   report as Commercial or Residential)                 above)(43)
           (13)                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                    Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                      Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                          Abuse
          Legal Malpractice                             Writ—Administrative Mandamus                         Election Contest
          Other Professional Malpractice                Writ—Mandamus on Limited Court                       Petition for Name Change
             (not medical or legal)                         Case Matter                                      Petition for Relief From Late
      Other Non-PWPDNVD Tort(35)                         Writ—Other Limited Court Case                            Claim
Employment                                                  Review                                           Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal—Labor
                                                            Commissioner Appeals
CM-070 [Rev.July I.20071                                                                                                               Page 2 of 2
                                                     CIVIL CASE COVER SHEET
       Case 8:20-cv-01112-DOC-JDE Document 1-1 Filed 06/25/20 Page 17 of 17 Page ID #:40
                                                                                                                                                          SUM-100
                                           SUMMONS                                                                       FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
                                                                                                            ELECTRONICALLY FILE D
(AVISO AL DEMANDADO):                                                                                        Superior Court of California,
 LOGISTICARE SOLUTIONS,LLC,an unknown business entity; and                                                        County of Orange
 DOES 1 through 100,inclusive,                                                                                02/11/21019 at 05:26.18 PM
YOU ARE BEING SUED BY PLAINTIFF:                                                                               Clerk of the Superior Court
                                                                                                              By Sarah Loose,Deputy Clerk
(LO ESTA DEMANDANDO EL DEMANDANTE):
 ESMERALDA FIGUEROA,individually,and on behalf of other
 members of the general public similarly situated;
  NOTICE! You have been sued.The court may decide against you without your being heard unless you respond within 30 days. Read the information
  below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will riot protect you.Your written response must be in proper legal form if you want the court to hear your
 case.There may be a court form that you can use for your response.You can find these court forms and more information at the California Courts
  Online Self-Help Center (www.courtinfo.ca.goviselThelp),your county law library,or the courthouse nearest you.If you cannot pay the filing fee,ask
 the court clerk for a fee waiver form.If you do not fife your response on time,you may lose the case by default,and your wages,money,and property
  may be taken without further warning from the court.
     There are other legal requirements.You may want to call an attorney right away.If you do not know an attorney, you may want to call an attorney
 referral service.If you cannot afford an attorney,you may be eligible for free legal services from a nonprofit legal services program.You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifomia.org),the California Courts Online Self-Help Center
 (www.courtinfo.ca.govlselthelp),or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case.The court's lien must be paid before the court will dismiss the case.
 AV/S0/ Lo han demanded°. Si no responds dentro de 30 dies,la code puede decidir en su contra sin escuchar su version.Lea la information a
 continuation.
    Ilene 30 DIAS DE CALENDARIO despues de que le entreguen este citation y papeles legales pare presenter una respuesta per escrito en esta
 code y hacer que se entregue una copia al demandante. Una carta a una Ilamada telefonica no la protegee.Su respuesta per escrito tiene que estar
 en formate legal correcto si desea que procesen su caso en la code.Es posible que haya un formulario que usted pueda user pare su respuesta.
 Puede encontrar estos formularies de la code y mas infarmaciOn en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede mas cerca.Si no puede pagerla cuota de presentacion,picla al secretario de la carte
 que Is de un formulario de exencion de page de cuotas.Si no presenta su respuesta a tiempo,puede perder el case perincumplimiento y la carte le
 podra guitar su sueldo,dinero y bienes sin mas advertencia.
   Hay otros requisitos legales. Es recomendable que(lame a un abogado inmediatamente. Si no conoce a un abogado,puede Ilamar a un servicio de
 remisiOn a abogados.Si no puede pager a un abogado,es posible que cumpla con los requisitos pare obtener servicios legales gratuitos de un
 programa de servicios legates sin fines de lucre. Puede encontrar estos grupos sin fines de lucre en el sitio web de California Legal Services,
 (wvvw.lawheIpcalifornia.org), en el Centro de Ayuda de las Cortes de California,(www.sucorte.ca.gov) o poniendose en contacto con la carte o el
 colegio de abogados locales.AVISO:Por ley,la corte tiene derecho a reclamarlas cuotas y los costas exentos per imponer un gravamen sobre
 cualquier recuperacion de $10,000 6 Inas de valor recibida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
 pager el gravamen de la code antes de que la code pueda desechar el case.
The name and address of the court is:                                                                    CASE NUMBER:
                                                                                                         (Numero del Case):
                              Superior Court of the State of California
(El nombre y direcoiOn de la cone es):
                                                                                                              30-201q-01050773-Cu-DE-C:1•C(
 County of Orange-Civil Complex Center
 751 West Santa Ana Boulevard,Santa Ana,California 92701                                                                  .11.4 d   e        tam C &Ste r

The name,address,and telephone number of plaintiff's attorney,or plaintiff without an attorney,is:
   nombre,la direction y el nOmero de telefono del abogado del demandante,o del demandante que no tiene abogado, es):
 Edwin Aiwazian,410 Arden Ave.,Suite 203,Glendale,CA 91203; Telephone(818)265-1020
                                                       aku.ID H.'LAM A,AXI. C Ie rk of the l=o rt
 DATE: 021111201 9                                                   Clerk, by                                                                            ,Deputy
(Fecha)                                                              (Secretario)                                                                         (Adjunto)
(For proof of service of this summons,use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de este citation use el formulario Proof of Service of Summons,(POS-010)).                            Sarah Loo gi
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL)
                                  1.       as an individual defendant.
                                  2. E - 1 as the person sued under the fictitious name of (specify):


                                      3.        on behalf of (specify):
                                           under:         CCP 416.10 (corporation)                      CCP 416.60 (minor)
                                                    7 - 1 CCP 416.20 (defunct corporation)              CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership) 7 - 1 CCP 416.90 (authorized person)
                                                        other (specify):
                                      4. F -7   by personal delivery on (date):
                                                                                                                                                             Page 1 of 1
 Form Adopted for Mandatory Use                                       SUMMONS                                                       Code of Civil Procedure§§412.20,465
   Judicial Council of California                                                                                                                     www.courtinfo.cagov
  SUM-100 [Rev.July 1,2009)
